Title: Peter Derieux to Thomas Jefferson, 25 February 1811
From: Derieux, Peter (Justin Pierre Plumard)
To: Jefferson, Thomas


          
            Monsieur
            Warrenton. (North Carolina) Ce 25. Fevrier. 1811.
          
           Vos anciennes bontés pour moi me font esperer que vous voudrés bien excuser la liberté que je prends de me rappeller a votre souvenir, en vous presentant lassurance de mes sentiments et ceux de Me Derieux. Depuis trois mois nous avons quittés L Etat de Virginia et venus habiter celui de la Caroline, y ayant obtenu une situation un peu plus Lucrative qu’auparavant; plusieurs de mes Enfants sont maintenant Etablis, et il ne nous en reste que trois avec nous, dont un garcon de 12. ans qui vat au College et ses deux jeunes soeurs, a L’Education des quelles Mme Derieux donne tous ses soins.
           Voudriés vous bien me faire L’amitié Monsieur, de m’informer si vous avés recu depuis peu des nouvelles de Mr Mazzei mon beaupere, et a quel endroit je puis lui adresser des Lettres que j ai pour lui, et veuillés permettre que Mr et Madame Randolph trouvent ici Lassurance des respects de Mde Derieux et les miens.
          J’ai L’honneur d’etre dans les Sentiments du plus profond respect et attachement
          
            Monsieur Votre très humble et très obeist Serviteur
            
 P. Derieux
          
         
          Editors’ Translation
          
            
              Sir
              Warrenton. (North Carolina) 25. February. 1811.
            
             You have been so kind to me in the past that it makes me hope you will forgive the liberty I take in asking you to remember me, as I offer you the assurance of my sentiments and those of Mrs. Derieux. Over the past three months we have moved from Virginia to Carolina, where we have a position a little more lucrative than before. Several of my children are now settled outside the home, and the only ones remaining with us are a boy of twelve, who goes to grammar school, and his two young sisters, to whose education Mrs. Derieux gives all her attention.
             Would you, Sir, kindly inform me whether you have recently received news of Mr. Mazzei, my father-in-law, and where I may send the letters that I have for him? And please extend to Mr. and Mrs. Randolph the assurance of Mrs. Derieux’s and my respects.
            I have the honor to be with highest respect and devotion
            
              Sir your most humble and very obedient servant
              
 P. Derieux
            
          
        